*48ORDER
Defendant, Edward Crawford, appeals the denial of his petition for declaratory judgment. Defendant argues that the lower court erred in finding that he was still on parole at the time of his most recent violation.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).